Citation Nr: 0029782	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  90-52 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an original rating greater than 40 percent 
for degenerative disc disease (DDD) at L4-L5 and L5-S1.

2.  Entitlement to an original rating greater than 30 percent 
for migraine.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
October 1985, and from November 1986 to November 1988.





The veteran brought a timely appeal to the U.S. Court of 
Veterans Appeals (now known as the U.S. Court of Appeals for 
Veterans Claims, hereafter referred to as the Court) from an 
August 27, 1990 decision wherein the Board of Veterans' 
Appeals (the Board) denied entitlement to service connection 
for left gastrocnemius tendinitis, DJD of the left wrist and 
the left knee, and refractive error.  The Board denied a 
compensable rating for hemorrhoids and ratings in excess of 
10 percent for herniated nucleus pulposus (HNP), at L4-L5 
andL5-S1. and for migraine.  The Court vacated the Board 
decision and remanded the case to the Board for another 
decision taking into consideration matters raised in the 
Court order.  

The Board in July 1992 and December 1994 remanded the case to 
the RO for further development.  The record includes reports 
of RO contact with the veteran in January 1998 and November 
1998, wherein he confirmed that he no longer intended to 
pursue the claims of entitlement to service connection for 
left gastrocnemius tendinitis, refractive error, DJD of the 
left wrist and the left knee, and a compensable rating for 
hemorrhoids.  Therefore, these issues have been withdrawn and 
are no longer on appeal.  38 C.F.R. § 20.204 (1999).  In the 
January 1998 report of contact it was noted that the veteran 
no longer desired a Board hearing.

The record shows that the RO in February 1998 granted a 40 
percent rating for DDD at L4-L5 and L5-S1, and a 30 percent 
for migraine retroactive to November 1988.  The veteran 
disagreed and sought higher ratings.  The Board in February 
2000 remanded the case to the RO for further development and 
adjudicative actions.  The RO recently returned the case to 
the Board for appellate consideration.  

The record reflects that the veteran's representative, a 
private attorney, withdrew from the case in February 1998.  
The veteran has not indicated that he desires other 
representation at this stage of the appeal, and he has not 
requested such assistance from VA.  


FINDINGS OF FACT

1.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his initial 
increased rating claim for DDD at L4-L5 and L5-S1 or 
additional functional loss due to pain or other pathology.  

2.  Migraine is principally manifested by persistent headache 
and occasionally prostrating attacks that are not shown to be 
very frequent, completely prostrating, and prolonged or 
productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an original rating greater than 40 
percent for DDD at L4-L5 and L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 
(1999).

2.  The criteria for an original rating greater than 30 
percent for migraine have not been met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records for his first period of 
active service are pertinently unremarkable.  The medical 
examination late in 1986 to reenter the service is also 
unremarkable regarding the low back or headaches.  Headaches 
later described as migraine were mentioned initially early in 
1986 and thereafter as persistent.  Low back pain initially 
reported late in 1987 was thereafter linked to HNP at L5-S1.  

On a medical board examination in 1988 migraine was described 
as relatively asymptomatic at present and controlled with 
Elavil.  Regarding the low back, the medical board found 
chronic low back pain and right leg pain secondary to the 
herniated disc.  The case was referred to a physical 
evaluation board that late in 1988 recommended the veteran's 
separation from service on account of the low back disability 
that it found to be 20 percent disabling under VA Diagnostic 
Code 5293.  

The initial VA examination early in 1989 found the veteran 
not employed and feeling unemployable.  He complained of low 
back discomfort seemingly stable yet severe in the past year, 
with pain complained of on prolonged periods of sitting, 
standing or walking.  He reported headaches occurred 
frequently though infrequently severe.  Regarding the low 
back, the examiner found 5/5 motor strength, no sensory 
deficit or muscle wasting, and symmetric deep tendon 
reflexes.  X-ray was read as showing no spondylolysis or 
spondylolisthesis.  An electrodiagnostic study was read as 
essentially normal with bilateral L5/S1 atypical membrane 
instability that was interpreted as suggestive of nerve root 
disease but not diagnostic of it.  The examiner mentioned 
recurrent headaches that were not elaborated on during an eye 
examination.  

Based upon the record, the RO in 1989 granted service 
connection for HNP at L4-L5 and L5-S1 and assigned a 10 
percent rating under Diagnostic Code 5293.  The RO granted 
service connection for migraine and a 10 percent rating under 
Diagnostic Code 8100.  The ratings were effective the day 
following the veteran's separation from military service in 
November 1988.

Pursuant to the Board remand in 1992, the RO obtained medical 
records showing DDD of the lumbar spine.  On a VA examination 
in 1993 the veteran complained of back pain that radiated 
down both legs and headaches weekly for which he took 
medication.  Regarding the low back, the examiner reported 
that he had a normal but slow gait, that he could heel-toe 
walk, and that he complained of low back pain.  

His ability to squat was limited to 40 percent by left knee 
complaints.  The ranges of motion were forward flexion to 30 
degrees, extension to 10 degrees, lateral flexion to 30 
degrees bilaterally and rotation to 40 degrees bilaterally.  
The diagnosis was status post low back injury.

Regarding migraine, the examiner reported that the veteran's 
headaches were right-sided, and could last for a few weeks.  
It was reported that he had nausea, weakness and dizziness 
but not vomiting. The diagnosis was migraine by history.  The 
veteran provided a record of headaches from January 1991 to 
October 1992 that showed on average several headaches 
recorded during each month.

As a result of the Board remand in 1994, the RO obtained 
medical records and a VA examination was completed in 1996.  
On examination x-ray was read as showing a normal lumbosacral 
spine.  The veteran said he took medication and used a 
transcutaneous electrical nerve stimulating (TENS) unit when 
he had an increase in the chronic and persistent pain.  He 
said the pain increased with long periods of walking and 
sitting, and also with bending.  

The examiner found the Lasegue sign positive with straight 
leg raising at 80 degrees.  Forward flexion was to 20 degrees 
with pain, and lateral bending was 15 degrees bilaterally.  
The examiner reported that deep tendon reflexes were within 
normal limits, and that there was no sensory or motor 
abnormality.  On a companion neurology examination to 
evaluate headaches, an examiner reported a slight decrease in 
sensation to light touch and pinprick in the right lower 
extremity below the knee.   

Regarding headaches, the veteran reported to the neurology 
examiner that he usually had photophobia and that headaches 
could last from two to three hours, and were right-sided, but 
that they could last longer (approximately 74 days).  He said 
that he must lie down in a dark room when he had headaches 
and that they usually occurred twice a week.  He said that he 
took medication.  The diagnosis was migraine.  

The record includes a January 1998 report of contact with the 
veteran wherein he reportedly said that he would be satisfied 
with a 30 percent rating for his headaches and a 40 percent 
rating for his low back disability.  In February 1998 the RO 
reviewed the record, including the recent examinations, and 
granted a 40 percent rating under Diagnostic Codes 5292-5293 
criteria for DDD at L4-L5 and L5-S1.  The RO also granted a 
30 percent rating for migraine under Diagnostic Code 8100, 
with both rating increases effective from November 1988. 

Thereafter, the veteran advised the RO that he wished to 
continue his appeal and the RO scheduled him for an 
examination.  The report of contact the veteran had with the 
RO late in 1998 noted he did not report any recent treatment.  
The Board remanded the case in February 2000 after the record 
showed evidence of a misunderstanding between the veteran and 
the examiner over the manner in which the examination would 
be conducted.  The Board recorded the pertinent chronology of 
events in the remand order.  

The record shows that the RO in February 2000 sent the 
veteran a letter asking him for information about his medical 
treatment.  In April 2000 the RO sent him a letter to advise 
him of the date and time of the VA examinations.  The veteran 
did not report for the examinations.  The record contains 
what appears to be a report of contact with the veteran late 
in April 1999 wherein he said that he canceled the 
examinations because the notice was received too late.  He 
also said that he wrote to the Board to say that he did not 
feel that any more examinations were needed.  

The RO in May 2000 issued a supplemental statement of the 
case that noted the veteran's failure to report for 
examinations, and his opinion on the need for further 
examination.  The RO received contemporaneous VA outpatient 
treatment records that did not report findings for either 
disability at issue.  Another supplemental statement of the 
case was issued in July 2000, and in September 2000 the RO 
sent the veteran a letter to advise him that his appeal was 
being returned to the Board.  


Criteria

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied. Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be based on the evidence 
of record.  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a 
benefit, which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b).

Disability evaluations are determined by the application of 
the VA Schedule for Rating disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.1 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.
A 50 percent rating for migraine is provided with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is provided with characteristic prostrating attacks 
occurring on an average once a month over last several 
months. Characteristic prostrating attacks averaging one in 2 
months over last several months may be rated 10 percent and 
with less frequent attacks a 0 percent rating is applicable.  
Diagnostic Code 8100.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of thee evidence and 
material of record in an appropriate case before VA, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to this appeal.  The 
veteran has been provided comprehensive examinations in 
connection with the claim, and other records have been 
obtained.  The record reflects that the veteran did report 
for the examinations the Board asked for in the 1992 and 1994 
remands.  The examinations were comprehensive and addressed 
relevant rating criteria.  The medical examination records 
include sufficient detail regarding the lumbar spine 
disability to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the impairment from the disabilities.  Further, there has not 
been added to the record a more recent comprehensive 
evaluation since the VA examinations in 1996.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Regarding the development completed by the RO to obtain 
probative evidence through contemporaneous examination, the 
Board after review of the record finds that the RO did all 
that it was required to do and that it assembled a record 
that would support an informed determination without any 
evidence of potential prejudice to the veteran.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The RO and the Board following the 1998 rating decision 
offered him another examination.  His actions overall 
indicate his unwillingness to report, although the Board 
offered him another examination by a VA examiner as he 
requested.  His claim falls under the provisions of 38 C.F.R. 
§ 3.655 by which the Board is bound that require a decision 
on the record rather than a denial of the claim. 

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5293, which assess limitation of 
function from intervertebral disc syndrome and limitation of 
motion as primary rating criteria for the incremental ratings 
from 0 to 60 percent.  Previously the rating was based solely 
upon the application of Diagnostic Code 5293 criteria.  

The veteran has been provided the essential rating criteria.  
The Board finds the rating scheme appropriate for the 
veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1999).  The criteria under 
Diagnostic Code 5293 offer the highest rating available and 
he does not have ankylosis.  The rating schemes for 
lumbosacral strain and limitation of motion each have a 40 
percent maximum rating. 

The record reflects that the RO in its earlier decisions 
rated the veteran's disability on the basis of then current 
VA examination records and other contemporaneous treatment 
reports that included military medical treatment records.  
Viewed collectively, the examination reports, which record 
observations through 1996, show persistent pain complaints 
and appreciable orthopedic findings and appreciable but 
slight sensory neurologic deficit that appeared in 1996.  
Overall, the findings more nearly approximate the criteria 
for severe intervertebral disc syndrome.  The veteran has 
reported having difficulty because of his lumbar pain, and 
several VA examinations through 1996 and military records 
viewed collectively appear to be indicative of an appreciable 
disability principally on an orthopedic basis.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted.  The intensity of the back disorder symptoms, 
overall, more closely corresponds with the percentage 
evaluation under Codes 5293 of 40 percent.  The rating scheme 
does not require a mechanical application of the frequency 
and intensity data to the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 40 
percent evaluation recognizing a severe disorder either on 
the basis of Diagnostic Code 5293 or 5292, which the RO has 
applied. 

What the evidence confirms is no appreciable dysfunction in 
reflexes, strength or motor function.  Although there is some 
discrepancy between the recent sensory findings as noted on 
the VA examination in 1996, overall, the findings would 
reasonably by viewed as more nearly approximating 40 percent 
criteria.  

However, the evidence is viewed as inadequate to assess an 
increased evaluation based on functional loss due to pain.  
The highest schedular evaluation here is the 60 percent 
rating and it requires more appreciable neurologic 
dysfunction that his shown on any of the comprehensive 
examinations.  Consideration of a higher rating under 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is not warranted where the 
highest schedular rating is in effect.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  However, the veteran in failing to 
cooperate has precluded this assessment in the presence of a 
lower rating of 40 percent.  The 40 percent rating appears 
generous based upon the VA examinations through 1996 that 
showed appreciable but variable limitation of motion but no 
neurological dysfunction beyond a slight sensory deficit, 
which the Board has viewed as a component of the service-
connected disability.  

The veteran's headache disorder is rated in accordance with 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 
which assesses the frequency and severity of prostrating 
headaches as primary rating criteria for the incremental 
ratings from 0 to 50 percent.  The veteran has been provided 
the essential rating criteria.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the symptomatology and the disease for which service 
connection is in effect.  38 C.F.R. §§ 4.20, 4.21.

The specific rating criteria for migraine provide a 50 
percent rating with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  The 30 percent rating in effect at this time 
is provided with characteristic prostrating attacks occurring 
on an average once a month over last several months. 

The record reflects that the RO has rated the veteran's 
disability on the basis of VA examinations as supplemented by 
other evidence of headache frequency.  Viewed collectively, 
these reports show recurrent headache complaints but 
completely prostrating attacks appear less than very frequent 
and prolonged.  

VA examinations through 1996 reported difficulty on account 
of headaches and he has not been without medication to 
relieve headaches.  The reports show persistent headache but 
not very frequent and prolonged prostrating attacks.  The 
veteran's failure to cooperate has deprived the Board of any 
additional information regarding headaches.

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted.  The intensity and frequency of migraine, overall, 
appear to reflect no more than the corresponding percentage 
evaluation under Code 8100 of 30 percent would contemplate.  
The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 30 
percent evaluation.  The highest evaluation, 50 percent, is 
provided where severe economic impairment is the result of 
very frequent and prolonged prostrating headaches.  He has 
not offered evidence to substantiate these elements.

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, clearly preponderates against the claim for 
increase.  It supports a conclusion that the veteran's 
disorder is not characterized by very frequent completely 
prostrating and prolonged attacks.  His headache symptoms 
appear consistent but it would appear only occasionally 
prostrating.  Overall the level of disability appears to have 
been accounted for in the current evaluation and the 
presentation appears to have been rather consistent since 
military service.  

Thus, the Board finds that the record does not show headaches 
that more nearly approximate the 50 percent criteria for an 
original rating.  In 1996 he said headaches occurred twice a 
week.  The Board does not associate this frequency and the 
description of headaches he gave as more nearly approximating 
the 50 percent criteria.  His earlier descriptions appear to 
show no greater frequency of prostrating attacks.

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In this case the RO has provided and discussed the provision 
and found that the criteria had not been met for the purpose 
of referral of the veteran's case to the Director or Under 
Secretary for review.  Additionally, the veteran had the 
opportunity to present evidence since he given a supplemental 
statement of the case that covered the matter, and he did not 
do so.  

As the Board noted earlier, the veteran was given the 
opportunity to present evidence in support of extraschedular 
rating, and he will be prejudiced by a ruling on this phase 
of the claim for increase.  VAOPGCPREC 6-69.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board will note that the lumbar spine 
disorder and migraine have not been shown to markedly 
interfere with employment, nor has either required frequent 
inpatient care.  No work history since service is reported 
and on the initial VA examination it was noted that he was 
not eligible for Social Security at that time.  He apparently 
has not established that entitlement since service.  Having 
reviewed the record with the extraschedular mandates in mind, 
the Board finds no basis for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
original ratings in excess of 40 percent for DDD at L4-L4 and 
L5-S1 and migraine is denied.


ORDER

Entitlement to an original rating greater than 40 percent for 
DDD at L4-L5, L5-S1 is denied.

Entitlement to an original rating greater than 30 percent for 
migraine is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 3 -


- 1 -


